Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald M. Childress appeals the district court’s order granting the Government’s Fed.R.Civ.P. 12(b)(1) motion to dismiss his claims against it under the Federal Tort Claims Act, 28 U.S.C.A. §§ 2671-2680 (West 2006 & Supp.2010). We have reviewed the record and find no reversible *788error. Accordingly, we affirm the district court’s order. See Childress v. United States, No. 3:08-cv-03922-RJC (D.S.C. Oct. 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.